Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continuity/Reexam Information for 16/340346 
    
        
            
                                
            
        
    

Parent Data16340346, filed 06/17/2019 is a national stage entry of PCT/FR2017/052889, International Filing Date: 10/20/2017claims foreign priority to 1660223, filed 10/21/2016

l10 and (AA61K2300/00 or A61K31/351,or A61K31/352or  A61K31/4375, A6, K31/7056|A6, K38/21, A61K31/35, A61K31/353|A6, K45/06|A6, K9/007|A61P31/14 ).CPC.)

Status of claims

New claims 15-23 were added. 
Claims 15-18 and 20-23 were allowed. 
Claim 19 was canceled.
Claims 1-14 were canceled.
Rejection under 35 U.S.C. 112  was withdrawn because claims were amended. 



Claim 18 is improperly depend on claim 15, 15 depend saon claim 1. Claim 1 does not contain Monensin.


Allowable Subject Matter
Amended claims 15-18 and 20-23 (re-numbered as 1-8) were allowed. .  Prior art on record does not teach nor suggests MERS-CoV (Middle-East Respiratory Syndrome) coronavirus infection as instantly claimed.  Amendments as discussed was received via e-mail are allowed.  (interview summary attached).   

AMENDMENTS TO THE CLAIMS:  via e-mail attached with this office action.  

This listing of claims will replace all prior versions of claims in the application:
1-14.	(Cancelled)
	
15. (Currently amended)  A method for treating a MERS-Cov (Middle-East Respiratory Syndrome) coronavirus infection of a human being or an animal comprising the administration to said human being or animal of a pharmaceutical or veterinary composition comprising, in a suitable pharmaceutical vehicle, at least one compound chosen from Apigenin 

16. (Currently amended)  The method of claim 15, wherein the pharmaceutical or veterinary composition comprises Apigenin 

17. (Currently amended)  The method of claim 15, wherein the pharmaceutical or veterinary composition comprises 

18. (Previously presented)  The method of claim 16, wherein the pharmaceutical or veterinary composition comprises one of the following combinations :
- Apigenin and Berberine;
- Apigenin and Monensin; or
- Apigenin, Berberine and Monensin.

19. (Canceled) 

20. (Currently amended)  The method of claim 15, comprising an 

21. (Currently amended)  The method of claim 15, comprising an 

22. (Previously presented) The method of claim 21, wherein the interferon is interferon alpha-2b.

23. (Previously presented)  The method of claim 15, wherein the pharmaceutical or veterinary composition is in a dosage form intended for administration by inhalation.

 
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5,

.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239. 
 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
 Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627